DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2007112504) in view of Suryanarayanan (US 2016/0318666).
Regarding claim 1, Watanabe discloses a flexible package of the bag type for loosely packaged perishable food products, comprising: a front wall (3) and a rear wall (3) situated opposite each other, defining on the upper part a closing fin (5) and laterally connected together by two gusset walls; and a single reclosing insert (left side, 4) comprising an attachment portion (left side, 4a), externally adhering to said rear wall, and a non-adhesive free portion (left side, at 4), contiguous to said attachment portion and defining between itself and the rear wall an insertion space open at the top; said free portion 
Suryanarayanan, which is drawn to a package, discloses using glue. See [0039]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use glue, as disclosed by Suryanarayanan, in order to attach the attachment portion of Watanabe to the package. 
Regarding claims 3 and 4, Watanabe, as modified above, discloses the claimed invention except for the insert being cardboard or plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use cardboard or plastic for the insert in order to use a cheap but strong enough material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, the reclosing insert has a substantially rectangular profile, which is horizontally subdivided into an attachment portion and a free portion. See Fig. 1. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the insert be substantially rectangular, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 9, the upper edge of the reclosing insert, in a shelf configuration, is downwardly displaced with respect to the upper edge of the closing fin. See Figs. 1-4.
Regarding claim 10, Watanabe discloses the claimed invention. See [0019]. 
Regarding claim 11, Watanabe, as modified above, discloses the claimed invention except for the walls being plastic. It would have been obvious to one having See In re Leshin, 125 USPQ 416.
Regarding claim 12, Watanabe discloses a method for reclosing a flexible package according to claim 1, comprising, following opening of the closing fin so as to define an upper mouth for access to the products, the steps of: folding-over the closing fin against the rear wall along a first folding axis; inserting the resulting closing fin, which is folded-over, into the insertion space under the free portion. See Figs. 4-5. Watanabe does not necessarily disclose the folding the fin over twice. 
Suryanarayanan discloses folding-over at least twice a closing fin against a rear wall along a first folding axis and a second folding axis which is parallel to and below the first axis; inserting the resulting closing fin, which is folded-over twice, into the insertion space under a free portion. See Figs. 1-2C. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to fold the fin of Watanabe at least twice, as disclosed by Suryanarayanan, in order to better secure the bag in a closed position.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Suryanarayanan as applied above in further view of Sorensen et al. (US 4,889,234).
See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Suryanarayanan as applied above in further view of Dance et al. (US 2008/0073244).
Regarding claim 13, Watanabe does not disclose the reclosing insert size as claimed. Dance, which is drawn to a bag, discloses a reclosing configuration, wherein an upper edge of a reclosing insert's free portion (18) is below or at the same height of an upper edge of a folded-over portion of said closing fin. See Fig. 2b. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the reclosing insert of Watanabe be shorter, as disclosed by Dance, in order to facilitate access to the folded-over portion. 57427363;1Moreover, it would have been an obvious matter of design choice to have the reclosing insert sized as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
 
 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734